MacLEAN, J.
In her action to recover damages for. injuries sustained while a passenger on one of defendant’s cars, the plaintiff alleged that she “was violently hurled and thrown therefrom to the ground, whereby the plaintiff was seriously wounded, bruised, and contused about her head and body, and a severe shock inflicted upon and sustained by her,” and that she “was made sore and sick, since has suffered and been subject to dizzy spells, and has suffered great pain, and been disabled from attending to her household duties and her home.” Particulars seem not to have been demanded or furnished. At the trial she was asked by her counsel,
“Q. State what you felt—have you pain any place, and, if so, indicate and state? A. It appeared on a certain contusion at that time. Must I state everything about this? By the Court: Anything you know, you must state. A. It appeared—my menstruation. It lasted five weeks constantly.”
The defendant moved to strike this out as incompetent, but this motion was denied, and he excepted. Again she was asked, against *365the objection of the defendant, if she felt any effects at this time from the injuries received, and, if so, to describe them; and, among other things, she said, “I continue to have troubles with menstruation very much.” Her physician was asked, “Can you say with reasonable certainty that a shock of the kind which Mrs. Farnham has testified to, or that she received—this fall—r-would cause undue menstruation?” And he answered, “Yes.” This, too, was objected to upon the same ground, and because not pleaded, and asked to be stricken out, but was denied. The physician did not state, nor was he asked, that the shock did cause undue menstruation. The judgment should be reversed therefor. McNeill v. Interurban St. Ry. Co. (Sup.) 92 N. Y. Supp. 767. And under the decision in Clark v. Met. St. Ry. Co., 68 App. Div. 49, 54, 74 N. Y. Supp. 267, specific pleading would seem necessary.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event. All concur.